Citation Nr: 0009518	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-08 409A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from April 1944 to August 
1945.  He died in June 1997.  The appellant is the veteran's 
widow.  The appellant was accorded a hearing in July 1998 
before a hearing officer at the RO, and a transcript of that 
hearing is included in the claims folder.  

The Board of Veterans' Appeals (Board) has noted that the RO 
construed the appellant's claim for service connection for 
the cause of the veteran's death, filed on a VA multi-purpose 
form, as also involving a claim for dependency and indemnity 
compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1318(b).  The RO proceeded to deny that claim.  However, 
the Board finds no intention on the part of the appellant or 
her representative to claim that benefit, no notice of 
disagreement as to the denial of that benefit, and no 
testimony on that issue at the July 1998 RO hearing.  As 
such, that issue is not currently before the Board.  


REMAND

On review of the claims folder, the Board notes that, in a 
statement submitted in March 2000, the appellant indicated 
that she desired to personally appear at a hearing at the RO 
before a member of the Board.  

Accordingly, this case must be REMANDED for the following 
action:

The appellant should be scheduled for a 
personal hearing before a traveling 
member of the Board at the RO on the next 
available open Travel Board docket.  

After the Travel Board hearing has been conducted, the case 
should be returned to the Board for further consideration, 
without further review by the RO.  The purpose of this remand 
is to ensure due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


